f \ Shaul ¢ Fase: 3:19-cv-50123 Document #: 9 Filed: 08/19/19 Page 1 of 15 PagelD #:76
RON SV

lo 1130 S- Moron

 

eur Chicago T\hinctS (Repotce’

- ms AUG
_ O2) | rt a ae
MAS G BR a,
eee mad CL UT
UNITED STARES DISTRICT COURT aay DISTRICT Cup
ROCK FORD Tri wos
TEN THE WYITED STATES DISTRICT COURT
NoRAWERN WM nota DISTR CYr CF TLL) NO\S
: WESTERN Division
Cal Snoh €1
AN Amerycon Watonal 3 14 = ty Sore
V Tudge John A-Blakey
MAUR EEW Jost ekal Magistinre. Judge Tain John stor
Prespondayys Pell ee

 

——_____

 

VERIFIED DECLARATION INV THE NATURE OF AM NEF\DAVIT
OF FACT (EX, Aancods907) wedi te Foo oF fougems

No Sxoke 5hal\ enter ‘into ANY Wer ; oWonce , or consederadion j
Arany \erters, 6f Marque and repre Ms er ew, emit wills
£ Credrd y Moke Ony Ying ‘out ONO ond SaWey Con Oo *Enaer
V Payment of delots.

XZ Cecs\Snah EV 2x Reladton fo Ceci | Srars tn POPE
Persona Sur Jurns (nev ero 3e@ Nor Colo rab\e) BCkivin » for
the Record) I de nok howt oF Pees, ONY Geld or Silver Coins,
AS vorescrioed BY Uniicd Stokes Conshiuhon Law; Whack 15
VousSul money , TO PAY Ane teskrckin a dLMANAS, Condon aly
Commanded by Copouces and Conyrackors of We Court, The Sud
Case: 3:19-cv-50123 Document #: 9 Filed: 08/19/19 Page 2 of 15 PagelD #:77

 

Cermak Health Services of Cock County

 

 

 

MEDICINE /SURGERY
POLICY: EMERGENCY MEDICAL CARE PLAN FOR DETAINEES POLICY 01-08E-23
IILE: NUMBER. 19-F-08-02
Date of Origin: 6/82 [ ]For Department Use Only
Reviewed:6/03 [x] Facility Distribution Page 1 of 2
Revised: 3/06

 

 

Ir. POLICY:

Both health care and correctional personnel should be familiar
with the procedures for obtaining emergency medical care and
responding to emergencies to detainees.

II. STANDARD: J-E-08 “EZMERGENCY SERVICES” (Essential)
III. PROCEDURE:

A. Medical personnel should be aware that correctional officers
are instructed to follow an emergency care plan whenever
there are no health care personnel immediately available.

1. The following occurrence would be defined as an
emergency warranting the initiation of an emergency
Care plan.

Severe bleeding

Unconsciousness

Serious Breathing dif:‘iculties
Severe head injury

Severe pain

Suicide attempt

Sudden onset of bizarre behavior
Severe burns

multiple stabbings

Any other health/life-threatening behavior

SHAW Uggs

’

HHFMQ HO Ras

2. An emergency care plan will proceed as _ follows
(guidelines for medical arid correctional staff):

a. Be aware that an emergency can occur at any time.
b. Be ready to observe or be notified of an
emergency.

c. First aid must be given immediately/CPR/AED will
be initiated if indicated.
d. The Cermak Emergency Room will be called (ext.

 

SERGIO RODRIGUEZ, M.D.

WAtUlAc hivtcogen a boslow.

(Signature) (Tit] a) (Date)

 

 

  

 
bp ™ Case: 3:19-cv-50123 Document #: 9 Filed: 08/19/19 Page 3 of 15 PagelD #:78
RESIMC MOINS Xf YOU ave VMposine
) Thok You Ove VpOSd OYe UNCON MM iong | wah,
and arerartlyu Wrag :
4 Waders due process , Thercfre + submet

A: ae = ie
Wis wry an Corman Pour eris being ON Srroumenty and

Ry Cer c\se ‘onday
ee C\SE oft MY UNcondl onal and Consttutionally - Secured

rants C QNd nok Feudal Low =Fee \nur dened, privilege) re

4, ; ;
mely and Spee dily enforce Due Process of Laid.

Clearly Your demand for q Finacia| Statement” 1S used

GS an inst

Ae ae te deny due process Of Laud and my Nahr
Mee “ORCess doth Guns - © inteduged a

wi Ben | | n ALO clay +
| 1: Marked as Evidence , Some one in Wa Courks
mMpercd wh Mack By, ALNCE 4 Od MSrepresented thas a

Moon. A Moun is discrettonary| ond an A5SuMEb en -hok

Permission must be. requested, A6 Cx er

1 OND Las of the

Lend lam iA
Pering jot OAS OL Vrolal
4 . Evidence 15 a Federal Violation and a Clear

Cor tupon Of Ae Fiduciary Owes of al\\ Cour F OfCicers

Turthermore ; Mere, 16 no Law Prescribed “nH the Uncdbed Stakes

= | or Pequuving Q "Financra\ Stotemenk,
Krancial Fee. ( Feud low )"

il dae
1) OF a Mohon +o excercise 6
Conhrttudiona| Secured Raat .
\X of the United Stakes (Cons
Avant to Due Process -

Con siiution Scking

Vou Demeanel Ib & Violadion 6t ‘Amend ment
titucttion anda Violotton of MY Secured

a
Case: 3:19-cv-50123 Document #: 9 Filed: 08/19/19 Page 4 of 15 PagelD #:79

POLICY TITLE; EMERGENCY SERVICES
POLICY NUMBER: 19-E£-08-01 (01-08E-22)
PAGE 2 OF 2

 

Employees are treated for job-related injuries and emergency
health problems in the Emergency Room.

There are established procedures and report system for
infection control and sexual assault.

Dental emergencies will be seen in the ER if a dentist is not
available, and a referral will be completed in a timely
fashion.

The Department of Corrections External Operations (ext. 7244)
provides security support for the immediate transfer of

detainees.

Patients whose conditions warrant are transferred to the
closest hospital, John Stroger Hospital Emergency Room (312-
864-1435) or Provident (312-572-1710) (see Emergency
Transport to an Outside Facility).

The Plan of the Day is utilized to consult sub-specialist on-
call at JHS Hospital. The plan is received daily in the

Emergency Room.

SHAW 0993
CASE! SHOR AR RUREONES CE SRAVERRERR § RAS CRIED ER
U-Thye EVV, Meron wy tno Con s\Uohion | aft Cerrain TRANS Shall
n ot be Conssrued Xo OO or XWSPArage ayer 7 crekoanred
by Vne people”

Wher Mawes Secured, by Wee Con aabuon ore involved, Tere
Con be no rule Malkeng oF legis lation) rich would Obrogate
rem — Miranda v: Arizona SO US 43% 1252

Es uk Ahe Positton of Ahe Umled Stokes Derrick Couck OF
Tiinots p THOMAS G. OROTON) Deputy Cler& an Sudge Shon Roloey
Bloke , Feat access to the Court, which is a Grab hutonal
Ahr; 15 Gr sole 7

Ty addton, ib Appears tis Your Posron That there 1s @
O Lars to support Wis positon » Reker to United Stokes

Consruior Arlicke Vi- :
kK Camdny- Commission On Sucka | Quoi & cok\ons (\ qt ) Peal

Jd WS, 1A Acs in excess of sedicia | avshorit} Conski utes,
I
Misconducy , parhicul arly where a page de\\berake ly Ay eco AS

Ye Tequyrements of faarness and due process

      

— pe SS —
5 ee ae =

et ee

    
 

 

ONd have taken a Solemn Gath 4 Uphold and Support the
Constitutton for the Unted Sitotes Republic (see Aclvcke Vi). Refusa\
OF Abe Affidavt of Finanaal Statement 15 Construed +o deny me

3
Case: 3:19-cv-50123 Document #: 9 Filed: 08/19/19 Page 6 of 15 PagelD #:81

 

Cermak Health Services of Cook County

 

 

 

MEDICINE / SURGERY
POLICY: POLICY 01-08E-22
TITLE: EMERGENCY SERVICES NUMBER: 19-E-08-01
Date of Origin: 6/82 [X] For Department Use Only
Reviewed6/03 [] Facility Distribution Page i of2
Revised: 3/06

 

 

 

I. POLICY:

Detainees who require health care for an acute illness or
unexpected health problems that cannot be deferred until the next
scheduled sick call will receive emergency evaluation on-site in
the Cermak Emergency Room.

II. STANDARD:
J-E-08 "Emergency Services" (Essential)
III. PROCEDURE:

A. Healthcare services are available through the Cermak
Emergency Room twenty four hours a day, seven days a week.
The Cermak Emergency Room is located in the basement of the
Cermak building (ext. 5628, 5349, 5878).

B. Physicians/Physician Assistants are assigned to the area on a
rotation schedule.

Cc. Emergency medications and equipment are available for
unstable patients. ACLS protocols are initiated in the event
of a cardiac/respiratory arrest.

D. Psychiatric evaluations are conducted by members of the
Psychiatric Team when necessary.

E. Cermak Ambulance, Chicago Fire Department (EMS) ambulances,
and the Department of Corrections vehicles are used for
transportation of patients.

F. All patients admitted to the in-patient psychiatric units and
medical infirmaries are évaluated. in the ER prior to
admission.

;
Whee eel LULE TA we Rloloto-

  

 

 

SHAVY UUs

 

 

(Signature) (Title) (Date)
Case: 3:19-cv-50123 Document #: 9 Filed: 08/19/19 Page 7 of 15 PagelD #:82
Or : * : i . wah i !
nd 1s O Colorable Ach’. Tris ach Conshkules @! Peryacy oF Onlin”

“These yiolodions result in addtrional VowSol remedies or
ackions fied Againss FnoSe violating BFeicers of Ane Court,
Under Unced States Code OF Lae, THINS and 42, Offenders
may be Sued in har Oficial and privade Capacces , Tre
Low always gives % Remedy «

\ Respecr Lully i wilh ‘Good Fath’; and Honey demand Gree

access Ao Ane Courk oy Right, with sud access Unbindered,

BY Nahtsa | Que peeeess , T submid Wis "AE hatte of Fmanc\al”
Stolement’ ond idence and demand Yhok vy be proce ssed

OS 1+ was orlanal\y inkended and widhouk YOmpering DY any
un authorized persons. /
Nokce +o Ane Raerss 15 Notice 4 The Prin es

pal- Nordice ke The
Preval 16 Nohce do dhe VAG REM.

 

Secondly; Uour of€\ce has recewed Lakal Notce as
Yo A madters Reape dunt “the Corporation Knotnas
~ CEL OT WELL, SHH ~ Any and ol\ derivates hove.

 

ER Ndoumed and as ween placed in dne
Wiporshy Estate Truse end WY Private Trust Ni eumeec
Modal Thrush, Unwersol Reskal Unton pRoecument
POS USO OOOO Hus has heen recewed oy the
DOT Office Seo 2h, OIG, TL am. wor NisoKnorhS

4
Case: 3:19-cv-50123 Document #: 9 Filed: 08/19/19 Page 8 of 15 PagelD #:83

 

POLICY TITLE: FANTUS CLINIC/JOHN H. STROGER JR. HOSPITAL REFERRALS AND
RETURNS

PAGE 2 OF 2

POLICY NUMBER: 01-08D-24 (19-D-05-03)

D. If a patient does not desire to keep his appointment,
the ER Nurse will discuss the refusal with the patient
and have a Refusa]_to Consent to Treatment Form signed.
The patient's forms will be sent to Medical Records for
re-scheduling (if indicated).

E. All patients returning from outside medical facilities
(Fantus, JHS Hospital, ete.) will be reviewed with
their return papers (consultations, discharge
summaries) in the Cermak Emergency Room immediately
upon arrival at the CCDOC. If a return appointment is
requested within 10 days of return then the ER provider
should fill out the appropriate forms. All other
return appointment requests and returning paperwork is
returned to the Divisional sick call doctor's mailbox.
Adjustments of treatment plans are to be made
immediately by the ER Provider.

F. The ER Nurses will log in the departure and return of
patients (elective in Fantus Clinic/pre-admission log
book, emergency in Surgical Dispensary log book).

G. Refer to J-E-10 "Patient Transportation".

SHAW 0991
, Case_3:19-cv-50123 Document #: 9 Filed: 08/19/19 Page 9 of 15 PageID #:84
CECI GTR SRW aun Geet Sen 2h ee

Ving Sener Man ana Mant fal Hew, am nol \ost
at sea, and TK ASArm and Peclore my Bags ok
‘Reversion of Eskeke’ ond Hnerefor TE moke no Clim
with Pespeck +o he Whe and mis represented (rame |
Man -of- Sivas and nom de Querre!, ~ ‘peng & Aw\e>)
AN DPUTIOUS Creakion of ne Soreign ; deSacko
Unie Stokes Corporate SPLTALCES | ackers Oni ouners 4
Qn T Surrender anh OSSVQN ONY and a\\ Rey er syonayy

WD

GD Trees} Lo We Ged 8 Wnded Shokes and
\4s subsidianes Sr Lu) Aguittance Discharge
Seltlement’ and ‘Closure’ of MY Tehance Wile VLUSC
AS a pews T assume no \Waolblines or delots however

   

Contre Among AS Gssoaokes’, ond TL do nob Consent
To Stand 05 "Surety Keine reign, Phrwote , ond Lp
PreSt UNITED STRTES INCORPORATED /ULS. Corparwdion
Company enbiiy owners , directors or Yher adminis HOAs 5
Nor do L syand as ‘Surety’ Lor Ws Sulpsidaaries of

\¥S asso ciokeS oh any powy OF Momeny 1 Ame,
Case: 3:19-cv-50123 Document #: 9 Filed: 08/19/19 Page 10 of 15 PagelD #:85

Anatoly Mazi Moore-El
6938 S Cregier Ave, #305
Chicago II, 60649

STATE OF ILLINOIS
COUNTY OF COOK

IN THE CIRCUIT COURT OF COOK COUNTY ILLINOIS
COUNTY DEPARTMENT — CRIMINAL DIVISION

THE PEOPLE OF THE
STATE OF ILLINOIS
Plaintiff. 4

V. 45No.17120702601
Anatoly Mazi Moore-El 4Order
An American National SMotion To
Defendant. 45Terminate Counsel.

 

Order Motion to Terminate Counsel.
Pursuant To: U.S. Constitution of 1789, Amendment VI.

 

Anatoly Mazi Moore-El, standing as his own counsel, having filed his Motion to Terminate
Counsel, and the court being duly advised, finds that said motion to terminate counsel is hereby
Granted. It is therefore, Ordered, Adjudged, and Decreed that the court’s appointment of counsel
is Terminated, the Defendant Anatoly Mazi Moore-El, standing as his own counsel, Presents his
self before this court, by Special Appearance, and is ready to proceed with these administrative
matters.

X

So Ordered.

 
Case: 3:19-cv-50123 Document #: 9 Filed: 08/19/19 Page 11 of 15 PagelD #:86

Further more , Kecorduna, Yo the United Siotes Wert
Style Manual Cearly edrtron) "Anytning i all uppercase
levers 15 either o U.S VESSEL A CORPORATION, OF
C DEAD PERSON ond does fod Pettwn +o ME Your

Per tains ony yo “ings! Thy Congh-wikes an Min vem

Proceeding and 15 Grauduland. These are Norwonal and
Aniernaonal Crimes Gnd wort pe Weld GZ

pa
a
ad

   
 

account Anse Who Commir Such, Zam a

Moorish Amertean Notional and nok a USVESSEL) NOCa

CORPORATION and om Not Deod av Lesxok Sea.
Tam \win 4, DreaAING | Nodural Moora inal ive MAENOUS,

Dwine , Acre \slamic Moslem American and demand, wu

Voentity not be Subs oogaked to legal fiction,

For VAL 2x0ress purgose of Verounin 4 all of Muy MoWes
ONA \berkes al all WWMe and oil place's NUNC Pre Yunc
Ce Lor Aven) the Jame of wth and Brever more /
Turkher FE retain Muy mats DOL to be Competed,
0 perkrrs under any Conivacr Gr Co manercial
AQreermenk rok te aid not enter into. Knowing \

Yolun tory Ond Intentonally \

ani furthermore p L '(A® nor
b
Case: 3:49-cv-50123 Document #: 9 Filed: 08/19/19 Page 12 of 15 PagelD #:87

except the \iabilty of the Compelled benif) ef any
UN Yevealed Contvock or com mercica| Agovement ,- Tom
Nor ever Sulbyecs to silent Contracss, GH © requested
He trush Gund account Grom Coo County Lor She MIS omer /
Stowmen Construct who is nob 2. GORA and hove Not
Yecewed a response as +o sre Pequesh, Abyached here
Unto 15 OQ Copy GF my Ved & LaCul Tdemdcedron »

LM (6 A 60000003) and Srctus Gr We W Record.

Furey more, Tl was Bodttered and am wn need Aer

 
 

CMergency Care aS Lam nob lbany Provided EFfectwe

Medical Care and treatment ag 1 pane \wviny Bern 4 am

; : ti ; iW
eng Viterally “imper sonmed” Constihubin 4 Construckive
Conversion and Crime af personage Lor Pek yh and
Servitute which are Orme Goainst humanity and WOK
Crimes Unde Ane yunsdictton ef ne Const ultone |
Av\s Cle TT Moorish American Consular Couch and
Trrernationa \ Counmal Court (ce) ,

Wherefore, TF Cece Shah Cl in pro prur persona Sur Juris
being i Port and Parcel” named here ih, and by bint Mats ;
Peng aenture , and Inhenrtances Make Q lawful Entry of AE ida
Ond WOE Public Nottiaction of Lawful Claim and Neclartton

ee d
Case: 3:19-cv-50123 Document #: 9 Filed: 08/19/19 Page 13 of 15 PagelD #:88

Anatoly Mazi Moore-El
6938 S Cregier, #305
Chicago II], 60649

STATE OF ILLINOIS
COUNTY OF COOK

IN THE CIRCUIT COURT OF COOK COUNTY ILLINOIS
COUNTY DEPARTMENT — CRIMINAL DIVISION

THE PEOPLE OF THE
STATE OF ILLINOIS
Plaintiff. 4

V. 5SNo. 17120702601
Anatoly Mazi Moore-El 4SNotice Of
An American National 5Motion To
Defendant In Error. 4Terminate Counsel.

 

Notice of Motion to Terminate Counsel.
Pursuant To: U.S. Constitution of 1789, Amendment VI.

 

I will rely on the Attached Certification for the grounds of relief sought.

vY Request Oral Argument if this Matter is Contested

Waives Oral Argument & Consents to the Disposition on The Papers.

 

A Proposed Order Form is Attached.

 
a a5 | 3:19-cv-50123 Document #: 9 Filed: 08/19/19 Page 14 of 15 PageID #:89
2. Wh \ishe
: d Por the public Record Iw Xne Sudges

Cifor Mentioned Cage

Cheones: Day’, \ Month. Rugusk Mear ! Lreiy \ WHO M.c

TE, Rani af oe

Consul | Minister Natura | Person , Zn Proprva Persona -

Audhonzed Represent adive A\\ Raghts Reserved / Free Moos |
Maur | Narth west Amex em

Certibicate OF Seryce
Soeerintennt. OF Serves

The undersigned Ceer! Shah El Cordety that © served q Copy
Of the AHeched -@ Vented Declarattes in He Nethure o Can
AfFidawit by 2005 ting tru Some w ake US Mai\ 46 ?

The UNITED STATES DISTRICT COURT FORTHE NoRMERN
DISTRICT OF TLLINO]5 WESTERN DIVISION CLERK o£
THE COURT'S OFEICE 2+ AN Crgnal * 3/74 201g} M46 me
327 CWuRrcy sTREeeT
R ockford TLL WOlS

Clg o/

 

Verification follows dhis (Wag &
Case: 3:19-cv-50123 Document #: 9 Filed: 08/19/19 Page 15 of 15 PagelD #:90

If the Court grants bail whree it has been previously revokedor denied, the Court shall
state on the record of the proceedings the findings of facts and conclusions of law upon
which such order is based.” IL ST CH 725 ILCS §5/110-6. The Defendant has not had
bail previously revoked or denied, wherefore, it is not needed for him to present any
details or any new facts not known or obtainable at the time of the previous revocation or
denial of bail proceedings. This motion is verified. Wherefore, Defendants motion is
procedurally proper according to Illinois Law.

Legal Basis

The Framers of the State Constitution expressly provided for the right to liberty before
trial within the State Constitution. The Illinois State Constitution expressly provies that
“all persons shall be bailable by sufficient sureties, except for offenses where the proof is
evident or the presumption great: capital offenses; offenses for which a sentence of life
imprisonment may be imposed by law as a consequence of conviction, when the court
after a hearing determines that release of the offender would pose a real and present threat
to the physical safety of any person.

“A person accused of a crime is presumed to be innocent until he is proved guilty at trial.
Therefore, the purpose of the constitutional provision is to give the a¢cused liberty until
he is proved guilty, but yet have some assurance that he will appear for trial.” People ex
rel. Gendron v. Ingram, 34 Ill. 2D 623, 625, 217 N.E. 2d 803, 805 (Illinois Supreme
Court 1966).

The United States Supreme Court found that “This traditional right to freedom before
conviction permits the unhampered preparation of a defense, and serves to prevent the
infliction of punishment prior to conviction. Unless this right to bail before trial is
preserved, the presumption of innocence, secured only after centuries of struggle, would
lose its meaning.” Stack v. Boyle, 342 U.S. 1, 4, 72 s. Ct. 1, 3, 96 L. Ed. 3 (United States
Supreme Court 1951).

In support of this idea 725 ILCS 5/110-2 expressly states that “Monetary Bail should be
set only when it is determined that no other conditions of release will reasonably assure
the defendant’s appearance in court, that the defendant does not present a danger to any
person or the community and that the defendant will comply with all conditions of bond.”

The Defendant is presumed to be innocent, has posted $15,000 of his own money during
the Initial Arrest, and has a vested intrest in resolving this matter, while being detained.

He is unable to post bail due to his financial ability and because of it the defendant moves
this court of record to honor its legal precedence in relating matters toward Conditions of
Bail.

“The court may impose other conditions, such as the following, if the court finds that
such conditions are reasonably necessary to assure the defendant’s appearance in court,
protect the public from the defendant, or prevent the defendant’s unlawful interference with
the orderly administration of justice: (1) Report to or appear in person before such person or
agency as the court may direct; (2) Refrain from possessing a firearm or other dangerous weapon;

Page | 3
